
	
		II
		111th CONGRESS
		1st Session
		S. 910
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Warner (for himself,
			 Mr. Martinez, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Emergency Economic Stabilization Act of
		  2008, to provide for additional monitoring and accountability of the Troubled
		  Asset Relief Program.
	
	
		1.Additional monitoring and
			 accountability for the Troubled Asset Relief ProgramSection 113 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5223) is amended by adding at the end the
			 following new subsection:
			
				(e)Additional
				monitoring and accountability
					(1)In
				generalThe Secretary shall—
						(A)provide to the
				Special Inspector General appointed under section 121, the Comptroller General
				of the United States, and the Congressional Oversight Panel established under
				section 125 ongoing, continuous, and close to real-time updates of the status
				of the use of funds distributed under this title, including with respect to
				procurement contracts, through a standardized electronic database that combines
				all of the necessary information from existing public and private
				sources;
						(B)compare the data
				in such database with any other data that the Secretary chooses to review for
				any activities that are inconsistent with the purposes of this Act;
						(C)collect from all
				Federal agencies any regulatory filings, data generated by the use of internal
				models, financial models, and analytics associated with the financial
				assistance received under this title on no less than a daily basis to help
				enable the Secretary to determine the effectiveness of the Troubled Asset
				Relief Program in stimulating prudent lending and strengthening bank
				capital;
						(D)if the Secretary
				determines that the goals of this title are not being met, work with the
				Federal agencies supplying the information to have them provide the recipients
				with recommendations for better meeting the goals of this title; and
						(E)if the Secretary
				determines that the goals of this title are not met following such
				recommendations, adjust the future uses of assistance available under this
				title.
						(2)Database as
				repositoryTo the extent practicable, all information that is
				required to be reported under this title by institutions receiving financial
				assistance or procurement contracts under this title shall be included by the
				Secretary in the database established pursuant to paragraph (1)(A).
					(3)Procedures and
				regulationsThe Secretary shall, in consultation with the
				appropriate Federal banking agencies, define and manage the procedures and
				regulations needed for carrying out this
				subsection.
					.
		2.Effective
			 dateThe amendment made by
			 section 1 shall take effect 60 days after the date of enactment of this
			 Act.
		
